Citation Nr: 0529678	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-18 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an effective date earlier than April 25, 
2001 for the assignment of a 70 percent disability rating for 
PTSD.

3.  Entitlement to an effective date earlier than April 25, 
2001 for the grant of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling; 
entitlement to an effective date prior to June 1, 2001 for 
the assignment of a 70 percent disability rating for PTSD; 
and entitlement to an effective date prior to June 1, 2001 
for the grant of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

The veteran filed his original claim for service connection 
for PTSD in September 1989.  The RO denied the veteran's 
claim in November 1990.  The veteran did not appeal this 
decision and it became final.

The veteran subsequently filed to reopen his claim of 
entitlement to service connection for PTSD in June 1996.  The 
RO denied his application to reopen in a rating decision 
dated September 1997.

In March 1998 the veteran filed again to reopen his claim of 
entitlement to service connection for PTSD.  A rating 
decision dated October 1998 denied the veteran's claim to 
reopen.  Following the submission of additional evidence, the 
RO issued a rating decision dated January 1999 that continued 
the denial of the veteran's application to reopen for 
entitlement to service connection for PTSD.  The veteran 
filed notice of disagreement (NOD) in July 1999 and the RO 
issued a statement of the case (SOC) in July 1999.  
Following the submission of additional evidence, the RO 
issued a rating decision in July 2000.  This rating decision 
granted the veteran's application to reopen and awarded a 
disability rating of 30 percent for PTSD with an effective 
date of March 20, 1998.

In October 2001, the RO granted the veteran a temporary total 
rating for the period from April 25, 2001, to May 31, 2001, 
based on veteran's inpatient treatment at a VA Medical 
Center.

A rating decision dated January 2003 increased the rating for 
the veteran's PTSD 30 percent to 70 percent disabling, 
effective June 1, 2001.  An evaluation of 100 percent was 
assigned due to hospitalization over 21 days from October 15, 
2002 to December 1, 2002.  The evaluation for PTSD as 70 
percent disabling was continued from December 1, 2002.  The 
RO also inferred a claim for entitlement to individual 
unemployability, which was granted effective June 1, 2001.  
Basic eligibility to Dependents' Educational Assistance was 
also established from June 1, 2001.

The veteran submitted a NOD in January 2004 and the RO issued 
a SOC in March 2004.  The veteran then timely perfected his 
appeal in May 2004.


FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested by 
irritability, outbursts of anger, depression, anxiety, social 
withdrawal, intrusive thoughts, flashbacks and fleeting 
thoughts of suicide, resulting in social and occupational 
impairment that is less than total.

2.  In a decision of July 21, 2000, the RO granted the 
veteran service-connection for PTSD and rated the disability 
at 30 percent, effective March 20, 1998; the veteran did not 
file a timely notice of disagreement in response to the 
decision of July 21, 2000.

3.  On May 7, 2001, the RO received the veteran's claim for 
an increased rating for his service-connected PTSD; the claim 
included an implied request for a total rating based on 
unemployability.

4.  In the period from July 22, 2000, to April 24, 2001, it 
did not become factually ascertainable that the veteran's 
service-connected PTSD had increased in severity warranting a 
70 percent scheduler rating or a total rating based on 
unemployability.



CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating for PTSD 
in excess of 70 percent have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.132, 4.7, 
Diagnostic Code 9411 (2005).

2.  The criteria for the establishment of an effective date 
earlier than April 25, 2001, for the assignment of a 70 
percent disability rating for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2005).

3.  The criteria for the establishment of an effective date 
earlier than April 25, 2001, for the grant of TDIU have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005)).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102 (2005) [reasonable doubt 
resolved in veteran's favor].  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

II.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The VA letter dated May 2004 informed 
the veteran of the elements needed to substantiate his 
claims.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The May 2004 
letter informed the veteran that VA was responsible for 
obtaining relevant records from any Federal agency.  This 
included medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment) 
or from the Social Security Administration.  The letter also 
stated that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency.  This included 
records from State or local governments, private doctors and 
hospitals or current or former employers.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The May 2004 letter requested the veteran provide 
evidence to substantiate that his level of disability had 
increased.  The letter also explained that in order to obtain 
an earlier effective date for his claims the evidence must 
show (prior to June 1, 2001) that the veteran was unable to 
secure employment as a result of service-connected 
disabilities provided that, if there was only one disability, 
that disability was ratable at 60 percent or more, and that, 
if there were two or more disabilities, there should be at 
least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  It is unclear from the record whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2004).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The RO's 
May 2005 Statement of the Case contained the complete text of 
38 C.F.R. § 3.159(b)(1), which included such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
The Court acknowledged in Pelegrini that where the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper VA process.  See Pelegrini, 18 Vet. App. At 
120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.



III.  Background

The veteran filed his original claim for service connection 
for PTSD in September 1989.  The RO denied the veteran's 
claim in November 1990.  The veteran did not appeal this 
decision and it became final.

The veteran subsequently filed to reopen his claim of 
entitlement to service connection for PTSD in June 1996.  The 
RO denied his application to reopen in a rating decision 
dated September 1997.

In March 1998 the veteran filed again to reopen his claim of 
entitlement to service connection for PTSD.

In July 1998, the veteran participated in a VA mental 
disorders examination.  Upon interview, the veteran stated 
that he was last employed as a car salesman for approximately 
six months, but left the job because his wife was a nurse 
with a company that relocated her frequently and he always 
went wherever she was.  He stated that he had been a car 
salesman on and off for the prior 20 years, but that he had 
been unable to maintain a steady job recently, primarily due 
to his alcohol problem.

Upon physical examination, the veteran presented as a 
dysphoric, restless, average statured, well developed man.  
He was adequately groomed and sat with a sad facial 
expression.  His posture was erect and his gait was normal.  
Motor activity appeared to be somewhat sluggish and his 
speech was rather underproductive and progressed in a normal 
fashion.  The veteran's mood was flat and anxious at times 
and his affect was appropriate to the content of the 
discussion.  His perception appeared normal and he was alert 
and oriented to time, place and person.  His memory appeared 
somewhat defective at times, particularly with regard to past 
dates.  His general knowledge appeared consistent with his 
education and somewhat concrete.  His insight was minimal and 
his judgment was fair to good.  Suicidal risk appeared to be 
low.  Diagnostically, the veteran's presentation most clearly 
resembled bipolar disorder with alcohol dependence.  He 
appeared competent to handle his own funds and affairs 
although his industrial adaptability seemed guarded due to 
his alcohol abuse.

The Multi-Axial Assessment was as follows:

	Axis I:		Alcohol dependence, cocaine abuse, 
bipolar disorder. 	
Axis II:	Deferred. 	
Axis III:	None. 
Axis IV:	Chronic unemployment, interpersonal and 
financial problems and failure to implement 
relapse prevention skills. 
Axis V:	Global Assessment of Functioning (GAF) score 
was 60.

A rating decision dated October 1998 denied the veteran's 
claim to reopen.  The RO later issued a rating decision dated 
January 1999 that continued the denial of the veteran's 
application to reopen for entitlement to service connection 
for PTSD.  The veteran filed notice of disagreement (NOD) in 
July 1999 and the RO issued a statement of the case (SOC) in 
July 1999.  

Inpatient treatment reports from the North Chicago VA Medical 
Center (VAMC) indicated that the veteran was hospitalized 
from July 6 to July 19, 1999.  The veteran was admitted to 
the Stress Disorder Treatment Unit was prescreened for 
complaint of PTSD problems, such as decreased concentration 
and inability to hold a job, increased irritability and anger 
outbursts, four marriages ending in divorces and presently 
separated, night sweats, flashbacks, nightmares of Vietnam, 
depression with sleep problems, sleeping approximately three 
to four hours per night, no appetite problem with no 
significant weight gain or loss, increased hypervigilence and 
startle reflex and social isolation.

Mental status examination upon admission revealed an alert, 
oriented times three, male, in good contact with his 
environment.  Judgment and insight were fair and affect was 
appropriate.  Mood was euthymic, speech was regular in rate 
and rhythm, coherent and goal directed.  There was no 
evidence of delusions of hallucinations, except PTSD 
problems.  He denied current suicidal or homicidal ideations 
or plans.  The veteran was oriented to the VAMC treatment 
program and assigned a primary therapist.  He was scheduled 
for discharge on August 5, 1999 but instead was discharged 
early on July 19, 1999 due to testing positive for alcohol 
upon return from a three day pass.  At discharge, the veteran 
did not elicit any evidence of psychosis during his course in 
the VAMC program.  He was not suicidal or homicidal.  He 
continued to complain of PTSD problems, but was considered 
physically and mentally competent.

The veteran's Multi-Axial Assessment was as follows: 

	Axis I:		PTSD, chronic alcohol abuse and 
dependence, bipolar disorder. 	Axis II:	None. 
Axis III:	Nicotine dependence, status post rotator cuff 
tear, right shoulder 	
Axis IV:	None. 
Axis V:	GAF score was 30/30.

In March 2000, the veteran participated in a VA mental 
disorders examination.  Since the precious evaluation, the 
veteran continued to report that he lived with a girlfriend 
in Detroit.  He last worked three years prior to the 
examination as a used car salesman.  He was currently 
supported on $750.00 per month for a non-service-connected 
pension.  Since the last evaluation, he reported little 
change in his life.  He continued to spend most of his days 
watching television.  He had few hobbies and few social 
contacts.  The veteran reported that his psychiatric symptoms 
had worsened over the past several years.  He continued to 
report significant problems with nightmares and night sweats 
related to Vietnam combat experiences.  He reported continued 
avoidance of war-related stimuli in social situations.  He 
reported feeling detached from others and frequently "not 
caring".  He had no sense of the future and little enjoyment 
in life.  He also reported problems with insomnia, 
hypervigilance, startling easily and some problems with 
concentration.  These symptoms appeared to wax and wane, but 
had worsened over the prior year.

Upon mental status examination, the veteran was alert, 
anxious and hypervigilant.  He paced up and down the hall and 
was unable to sit in the waiting room.  His speech was of 
normal form and rate.  His affect and mood were anxious.  He 
denied suicidal or homicidal ideation and auditory and visual 
hallucinations.  There was no formal thought disorder.  He 
was alert and oriented times three.  His memory was two out 
of three for objects in five minutes.  He could recall some 
current events.  The veteran appeared to be capable of 
managing his own funds.



The veteran's Multi-Axial Assessment was as follows:

	Axis I:		PTSD, alcohol abuse, in remission. 	
Axis II:	No diagnosis. 	
Axis III:	Status post hernia repair. 	
Axis IV:	Moderate. 	
Axis V:	GAF score was 51.

Following the submission of additional evidence, the RO 
issued a rating decision on July 21, 2000.  This rating 
decision granted service connection for PTSD and awarded a 
disability rating of 30 percent, with an effective date of 
March 20, 1998.

In September 2000, the VA examiner from the March 2000 
examination submitted an addendum.  It was the examiner's 
conclusion that the veteran's diagnosis of PTSD did not 
represent progression of his bipolar disorder.  Rather, his 
PTSD was the correct diagnosis, and the veteran was 
incorrectly diagnosed with bipolar disorder in the past.  His 
PTSD was a new and separate condition which appeared to be 
related to his combat experiences.

Inpatient treatment reports from the Battle Creek VAMC 
indicated that the veteran was hospitalized from June 20 to 
July 10, 2000 in the PTSD treatment program.  The chief 
complaint at the time of admission was initial and middle 
insomnia.  He also complained of nightmares approximately 
twice per week of Vietnam.  He had a long history of PTSD 
symptoms.  His past medications included Lithium, Trazodone, 
Atarax and Prozac.  The initial mental health status 
examination indicated the veteran's speech was of normal 
rate, rhythm and volume.  His insight and judgment appeared 
fair and his thinking was somewhat tangential and 
circumstantial.  His long term memory appeared to be intact 
although there were some deficits regarding his short term 
memory.  He reported passive suicidal ideation but no plan to 
kill himself or to harm anyone else.

In addition, in the second half of his program, it was 
pointed out to the veteran that he appeared to be 
participating less and appeared preoccupied in the group 
sessions.  The veteran was scheduled to be discharged on July 
18, 2000.  On the weekend of July 8, 2000 it was reported 
that he came back to the ward and there was an odor of 
alcohol reported.  He was subsequently asked for a urine 
specimen and according to the nurse, gave a very small 
amount.  He was later asked to give more and it was decided 
to interview him on the following day, however, he asked to 
leave.  He stated that he wanted to leave for personal 
reasons.  It was determined after the urine had been analyzed 
that it was positive for alcohol.

The veteran's Multi-Axial Assessment was as follows:

	Axis I:		PTSD, alcohol dependence. 	
Axis II:	No diagnosis. 	
Axis III:	Hepatitis C, arthritis of the cervical spine 
and left knee. 	Axis IV:	Moderate. 	
Axis V:	GAF score was 37.

Inpatient treatment records from the Battle Creek VAMC 
indicated that the veteran was hospitalized from April 25, 
2001 to May 18, 2001 in the PTSD treatment program.  The 
complaints at the time of admission included a sleep 
disorder, depression, isolation, flashbacks, intrusive 
thoughts of Vietnam and anger management issues.  The veteran 
did not voice any suicidal or homicidal ideation at the time 
of admission.  Upon mental status examination the veteran was 
alert and oriented times three.  He was pleasant and was 
noted to be casually attired.  He maintained good eye contact 
and his mood was labile.  At times he was noted to be 
inappropriate.  The veteran answered questions without 
difficulty and had a clear sensorium.  There as no evidence 
of any psychosis and he denied any auditory or visual 
hallucinations.  No delusions or illustration were noted.  
His insight, judgment and reality testing appeared to be 
fair.  At the time of discharge the veteran was given the 
discharge instruction sheet and at the time he denied having 
any suicidal or homicidal ideation.

In May 2001 C. L., M.D., submitted a letter on the veteran's 
behalf.  The letter stated that the veteran had chronic PTSD 
characterized by nightmares, flashbacks and intrusive 
thoughts of combat experiences, sleep disturbances, 
irritability, night sweats, hyperarousal features, high 
anxiety, depressed mood and social isolation.  The veteran 
was also diagnosed with bipolar disorder characterized by 
frequent mood swings with periods of depression which were 
quite disabling.  This condition was aggravated by stress and 
the diagnosis of PTSD.  Although the veteran had a number of 
hospitalizations and a variety of medications, this only 
partially and temporarily relieved his symptoms.  It was 
unlikely that the veteran would ever recover to the point he 
would be able to engage in any meaningful employment.  

Also in May 2001, the veteran submitted a letter from S. D., 
Ph.D., clinical psychologist.  The letter stated the veteran 
had been admitted for participation in the rehabilitation 
program in April 2001.  This was a structured therapeutic 
program that included group therapy, anger management, stress 
management, assertive communication, physical conditioning 
and other skill-building modules.  Treatment was sought for 
the veteran's PTSD, bipolar disorder and substance abuse.

On May 7, 2001, the RO received the veteran's claim for an 
increased rating for his PTSD.  A rating decision dated 
October 2001 granted the veteran a temporary total rating for 
the period from April 25, 2001, to May 31, 2001, based on the 
veteran's hospitalization for treatment of his service 
connected disability.  The decision of October 2001 did not 
include a re-evaluation of the the scheduler rating assigned 
for the veteran's PTSD.

Inpatient treatment records from the North Chicago VAMC 
indicated that the veteran was hospitalized from March 21, 
2002 to April 24, 2002 in the PTSD treatment program.  The 
veteran's chief complaints upon admission were flashbacks and 
nightmares of his time in Vietnam, poor sleep, night sweats, 
anger problems, hypervigilance, social isolation and problems 
with interpersonal relationships.  Upon mental status 
examination, the veteran was alert, oriented and cooperative 
with good personal care and normal motor behavior.  His 
affect was somewhat labile, no delusions or hallucinations 
and no suicidal or homicidal ideation or plans.  During his 
stay, the veteran participated in individual psychotherapy, 
group psychotherapy and various psycho-educational groups to 
help him with past traumatic experiences.  The veteran was 
discharged on April 24, 2002.  He was stable with euthymic 
mood, no obvious depressive or manic symptoms and he was not 
psychotic.  He was not considered to be a suicidal or 
homicidal risk.  The veteran was instructed to continue 
outpatient follow-up at the Battle Creek VAMC or the Detroit 
VAMC.
The veteran's Multi-Axial Assessment was as follows:

	Axis I:		PTSD, bipolar disorder, hypomania. 	
Axis II:	Deferred. 
Axis III:	Arthritis of the knees and shoulders, 
Hepatitis C, status post surgery for right 
rotator cuff tear, status post excision skin 
tags left axilla and lipoma posterior neck, 
elevated AST and ALT secondary to possibly 
Vioxx. 
Axis IV:	Problems relating to social environment and 
other psychosocial problems. 
Axis V:	GAF score was 28.

In May 2002, the veteran submitted to a VA PTSD examination.  
He reported his mood as not very happy with feelings of 
restlessness.  He felt nervous, couldn't sit still and 
complained of dry mouth.  The veteran reported intrusive 
thoughts about Vietnam.  He avoided war-related movies or any 
memories related to his Vietnam experiences.  He endorsed 
flashbacks but was unable to identify any triggers.  The 
veteran avoided groups of people and tended to isolate 
himself.  Upon mental status examination, the veteran 
appeared nervous and flushed and complained of dry mouth.  He 
was noted to be scratching during the interview.  Mood was 
dysphoric with restricted affect.  Speech was of normal rate 
and tone and there was no thought disorder.  Thought content 
was normal and he denied auditory or visual hallucinations.  
There was passive suicidal ideation, intrusive memories 
regarding Vietnam, nightmares, feelings of guilt and insight 
was minimal.  The veteran's judgment was intact and no 
cognitive deficits were noted.

The veteran's Multi-Axial Assessment was as follows:

	Axis I:		PTSD, chronic alcohol dependence. 	
Axis II:	No diagnosis. 	
Axis III:	Hepatitis C, elevated liver function tests, 
arthritis. 	
Axis IV:	Psychosocial stressors, moderate. 	
Axis V:	GAF score was 55. 

Inpatient treatment records from the Battle Creek VAMC 
indicated that the veteran was hospitalized from October 15 
to November 6, 2002 for PTSD treatment.  The veteran's chief 
complaints at the time of admission were nightmares, night 
sweats and flashbacks.  At the time of admission to the PTSD 
ward, the veteran did not voice any suicidal or homicidal 
ideation.  Upon mental status examination, the veteran was 
alert and oriented times three.  His speech was of a normal 
rate, rhythm and volume.  His thinking was focused and his 
insight and judgment were fair.  His short-term memory was 
impaired and his long-term memory was intact.  No psychosis 
was noted and the veteran did not voice any suicidal or 
homicidal ideation.  At discharge, the veteran denied having 
any suicidal or homicidal ideation.

The veteran's Multi-Axial Assessment was as follows:

	Axis I:		PTSD, alcohol dependency, bipolar 
affective disorder. 	
Axis II:	No diagnosis. 
Axis III:	Hepatitis C, arthritis of the cervical and 
lumbar spine, bilateral shoulder and knee 
pain. 
Axis IV:	3 
Axis V:	GAF score was 38/40.

In November 2002, the veteran filed a claim for an increased 
rating for his PTSD, from 30 percent disabling and for a 
temporary total evaluation for a period of hospitalization 
from October 15, 2002 to December 1, 2002.  A rating decision 
dated January 2003 granted the veteran's claim and increased 
his PTSD rating from 30 percent to 70 percent disabling, 
effective June 1, 2001.  An evaluation of 100 percent was 
assigned due to hospitalization over 21 days from October 15, 
2002 to December 1, 2002.  The evaluation for PTSD as 70 
percent disabling was continued from December 1, 2002.  The 
RO also inferred a claim for entitlement to individual 
unemployability, which was granted effective June 1, 2001.  
Basic eligibility to Dependents' Educational Assistance was 
also established from June 1, 2001.

The veteran submitted a NOD in January 2004 and the RO issued 
a SOC in March 2004.  The veteran then timely perfected his 
appeal in May 2004.


IV.  Pertinent Law and Regulations

Increased Disability Ratings, In General

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
See 38 C.F.R. Part 4 (2005).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  See 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(a), 4.1 (2005) 
[general rating considerations; essentials of evaluative 
ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  See 38 
C.F.R. § 4.21 (2005) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Post-Traumatic Stress Disorder

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is evaluated 70 percent 
disabling beginning June 1, 2001.  He essentially contends 
that the symptomatology associated with his PTSD is, and has 
been, more severe than that contemplated by the assigned 
ratings.  The veteran is currently assigned a 70 percent 
evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411.

For the veteran to obtain a 100 percent rating, the evidence 
must show that he has total occupational and social 
impairment, due to such symptoms as: (1) gross impairment in 
thought processes or communication; (2) persistent delusions 
or hallucinations; (3) grossly inappropriate behavior; (4) 
persistent danger of hurting self or others; (5) intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); (5)disorientation 
to time or place; (6) memory loss for names of close 
relatives, (7) own occupation or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).




Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].



Assignment of Diagnostic Code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2005).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  However, 
with the exception of eating disorders, all mental disorders 
including PTSD are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2005).

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2005).

Effective Dates

The law governing the assignment of an effective date for an 
award of disability compensation is set forth in 38 U.S.C.A. 
§ 5110(b)(1) which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefore is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2).  
Otherwise, in cases where the application is not filed until 
more than one year from release of service, the effective 
date will be date of receipt of the claim, or the date 
entitlement arose, whichever is later.  Id.  However, when 
the benefit is granted as a result of a request to reopen, 
the effective date set for disability compensation based on 
such later grant of the benefit will be the date of receipt 
of the reopened claim, or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(r) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  See 38 C.F.R. § 
3.155(a) (2004).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2004).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  See 38 C.F.R. § 3.157(b)(1) 
(2004).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).




V.  Reasons and Bases


Post-Traumatic Stress Disorder - Increased Rating

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is evaluated as 70 percent 
disabling beginning June 1, 2001.  He essentially contends 
that the symptomatology associated with his PTSD is, and has 
been, more severe than that contemplated by the assigned 
ratings.  

As noted above, for the veteran to obtain a 100 percent 
rating, the evidence must show that he has total occupational 
and social impairment, due to such symptoms as: (1) gross 
impairment in thought processes or communication; (2) 
persistent delusions or hallucinations; (3) grossly 
inappropriate behavior; (4) persistent danger of hurting self 
or others; (5) intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); (5)disorientation to time or place; (6) memory loss 
for names of close relatives, own occupation or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

With regard to element (1), the evidence must show gross 
impairment in thought processes or communication.  The 
evidence demonstrates some impairment of the veteran's 
thought processes and communication skills.  In July 1998 at 
the VA examination, the veteran's motor activity appeared to 
be somewhat sluggish and his speech was rather 
underproductive, but progressed in a normal fashion.  His 
mood was flat and anxious and his affect was appropriate to 
the content of the discussion.  His perception appeared 
normal and he was alert and oriented to time, place and 
person.  His insight was minimal and his judgment was fair to 
good.  Inpatient treatment records dated July 6 to July 19, 
1999 indicated the veteran was alert, oriented times three 
and in good contact with his environment.  On the March 2000 
VA examination, the veteran was alert, anxious and 
hypervigilant.  His speech was of normal form and rate.  
Inpatient treatment records dated June 20 to July 10, 2000 
stated that the veteran's speech was of normal rate, rhythm 
and volume.  His insight and judgment appeared fair and his 
thinking was somewhat tangential and circumstantial.  
Inpatient treatment records dated April 21 to May 18, 2001 
indicated the veteran was alert and oriented times three.  
The veteran maintained good eye contact and his mood was 
labile.  At times he was noted to be inappropriate.  The 
veteran answered questions without difficulty and had a clear 
sensorium.  However, the evidence also demonstrates the 
veteran's ability to think and communicate clearly.  
Inpatient treatment records dated March 21 to April 24, 2002 
indicated that the veteran was alert, oriented and 
cooperative.  The May 2002 VA PTSD examination revealed the 
veteran's speech was of normal rate and tone and there was no 
thought disorder.  Inpatient treatment records dated October 
15 to November 6, 2002 indicated the veteran was alert and 
oriented times three.  His speech was of a normal rate, 
rhythm and volume.  His thinking was focused and his insight 
and judgment were fair.  Overall, the evidence does not rise 
to the level of gross impairment.

With regard to element (2), the evidence must show persistent 
delusions or hallucinations.  Inpatient treatment records 
dated July 6 to July 19, 1999 stated there was no evidence of 
delusions or hallucinations.  On the March 2000 VA 
examination, the veteran denied auditory and visual 
hallucinations.  Inpatient treatment records dated April 21 
to May 18, 2001 did not demonstrate any psychosis and the 
veteran denied any auditory or visual hallucinations.  No 
delusions or illustration were noted.  Inpatient treatment 
records dated March 21 to April 24, 2002 indicated that the 
veteran's affect was somewhat labile, with no delusions or 
hallucinations.  The May 2002 VA PTSD examination indicated 
that the veteran's thought content was normal and he denied 
auditory or visual hallucinations.  The balance of the 
evidence does not show that the veteran experienced 
persistent delusions or hallucinations

With regard to element (3), the evidence must show grossly 
inappropriate behavior.  The weight of the evidence 
demonstrates that the veteran did not express inappropriate 
behavior.  On the July 1998 VA examination, the veteran's 
appeared competent to handle his own funds and affairs 
although his industrial adaptability seemed guarded due to 
his alcohol abuse.  Inpatient treatment records dated July 6 
to July 19, 1999 indicated the veteran's judgment and insight 
were fair and affect 


was appropriate.  His mood was euthymic, speech was regular, 
coherent and goal directed.  On the March 2000 VA 
examination, the veteran's mood and affect were anxious.  
However, the May 2002 VA PTSD examination indicated the 
veteran's mood as unhappy with feelings of restlessness.  He 
felt nervous and could not sit still.  He was also noted to 
be scratching during the interview.  His mood was dysphoric 
with restricted affect.  Although the May 2002 examination 
demonstrated a change in the veteran's behavior, this change 
does not rise to the level of grossly inappropriate.

With regard to element (4), the evidence must show persistent 
danger of hurting self or others.  Initially, the July 1998 
VA examination noted the veteran's suicide risk to be low, 
but present.  Inpatient treatment records dated July 6 to 
July 19, 1999 then indicated the veteran denied current 
suicidal or homicidal ideations or plans and on the March 
2000 VA examination the veteran denied having suicidal or 
homicidal ideation.  However, inpatient treatment records 
dated June 20 to July 10, 2000 indicated the veteran reported 
passive suicidal ideation but no plan to kill himself or to 
harm anyone else.  Again on inpatient treatment records dated 
April 21 to May 18, 2001, the veteran did not voice any 
suicidal or homicidal ideation at the time of admission and 
discharge and inpatient treatment records dated March 21 to 
April 24, 2002 showed the veteran denied any suicidal or 
homicidal ideation or plans.  Then, in May 2002 the VA PTSD 
examination revealed passive suicidal ideation, intrusive 
memories regarding Vietnam, nightmares, feelings of guilt and 
insight was minimal.  Inpatient treatment records dated 
October 15 to November 6, 2002 later indicated no psychosis 
and the veteran did not voice any suicidal or homicidal 
ideation upon admission and discharge.  The evidence 
establishes that the veteran fluctuates with regard to being 
in danger of hurting himself.  The evidence did not 
substantiate the danger of the veteran hurting others.  
Overall, the evidence supports the notion that the veteran's 
suicidal urges are under control.
With regard to element (5), the evidence must show 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene).  
Inpatient treatment records dated April 21 to May 18, 2001 
indicated the veteran was pleasant and noted to be casually 
attired.  Inpatient treatment records dated 


March 21 to April 24, 2002 indicated that the veteran showed 
good personal care.  Inpatient treatment records dated June 
20 to July 10, 2000 stated that the veteran was attired in a 
t-shirt and jeans.  On the May 2002 VA examination the 
veteran was noted to be cleanly groomed.  The evidence of 
record does not establish that the veteran was unable to 
perform the activities of daily living.

With regard to element (6), the evidence must show memory 
loss for names of close relatives, own occupation or own 
name.  The evidence demonstrates some impairment of the 
veteran's memory.  At the July 1998 VA examination, the 
veteran's memory appeared somewhat defective at times, 
particularly with regard to past dates.  His general 
knowledge appeared consistent with his education and somewhat 
concrete.  Inpatient treatment records dated July 6 to July 
19, 1999 indicated the veteran complained of decreased 
concentration and inability to hold a job.  On the March 2000 
VA examination, the veteran's memory was two out of three for 
objects in five minutes.  He could recall some current 
events.  Inpatient treatment records dated June 20 to July 
10, 2000 indicated the veteran's long term memory was intact 
although there were some deficits regarding his short term 
memory.  Inpatient treatment records dated October 15 to 
November 6, 2002 indicated the veteran's short-term memory 
was impaired and his long-term memory was intact.  The 
balance of the evidence does not suggest that the veteran has 
any problems with memory loss for names of close relatives, 
his occupation or his name.

The veteran's GAF scores, which have ranged from 28-60, have 
also not reflected the level of impairment required for a 
total evaluation.  While the scores at the lower end of this 
spectrum are reflective of serious symptoms (such as serious 
impairment in social and occupational functioning), they do 
not reflect symptomatology consistent with a total evaluation 
(e.g. illogical, obscure, or irrelevant speech; persistent 
danger of hurting self or others; inability to maintain 
minimal personal hygiene; or the inability to function in 
almost all areas).
The Board wishes to make it clear that it has no doubt 
whatsoever that the veteran's PTSD significantly impairs his 
life.  However, this is recognized in the 70 percent 


rating which is currently assigned.  For the reasons stated, 
the Board finds that a preponderance of the evidence is 
against a showing that the veteran's PTSD warrants an 
increased rating, but finds that the current 70 percent 
rating most closely approximates the level of symptomatology 
reported.  The veteran's claim of entitlement to an increased 
rating for PTSD is accordingly denied.


Earlier Effective Date for a 70 Percent Schedular Rating 
and a Total Rating Based on Unemployability 

In a decision of July 21, 2000, the RO granted the veteran 
service connection for PTSD and assigned a 30 percent rating 
for the disability.  The veteran did not file a notice of 
disagreement within one year after he was notified of the 
decision of July 2000.  On May 7, 2001, the RO received the 
veteran's claim for an increased rating for his PTSD.

Under VA laws and regulations governing effective dates, the 
effective date for an increased rating is the earliest date 
on which it is factually ascertainable that an increase in 
disability occurred if a claim is received within 1 year from 
such date; otherwise the effective date is the date of claim.  
38 C.F.R. § 3.400(o)(2). Thus, based on a date of claim of 
May 7, 2001, an effective date as early as May 8, 2000 may be 
considered.  

However, based on the facts of the veteran's claim here, the 
period that requires consideration is July 22, 2000, to April 
24, 2001. A period earlier than July 22, 2000, may not be 
considered under the facts of this case.  In this regard, it 
must be noted that, on July 21, 2000, the RO assigned a 
rating of 30 percent, and the veteran did not file an appeal 
in response to that decision.  Thus, there is a final 
decision of record with regard to the 30 percent rating 
applicable to the period earlier than July, 22, 2000.  With 
regard to the date of April 24, 2001, it must be noted that a 
total rating based on hospitalization has been assigned for 
the period from April 25, 2001, to May 31, 2001.  The RO has 
assigned an effective date of June 1, 2001, for 


the 70 percent rating and the unemployability rating because 
the veteran already had a total rating covering the period 
from April 25, 2001, to May 31, 2001.

For these reasons, it is necessary to examine the evidence 
revealing the level of the the veteran's disability in the 
period from July 22, 2000, to April 24, 2001.  If such 
evidence demonstrates that the increase in the severity of 
the disability became factually ascertainable in that period, 
an earlier effective date is warranted.

Evidence of the veteran's hospitalization beginning on April 
25, 2001, shows that the veteran was having severe symptoms, 
such as nightmares, intrusive thoughts of combat, isolation, 
depression, and difficulty sleeping.  The record also 
includes statements from treating professionals, C. L. and S. 
D., but these statements also refer to the symptoms present 
during the hospitalization.  The record is devoid of 
treatment reports covering the period from July 2000 to April 
24, 2001.  Similarly, the veteran's vocational rehabilitation 
records include no references to specific difiiculties in the 
period from July 2000 to April 24, 2001, although the 
vocational rehabilitation folder also includes copies of the 
reports by C. L. and S. D. referring to the period of 
hospitalization beginning April 25, 2001.

Thus, based on the gaps in the treatment records for the 
period from July 2000 to April 24, 2001, there is a very 
clear preponderance of evidence favoring a finding of fact 
that there was not an ascertainable increase in the severity 
of the disability from July 2000 to April 24, 2001.  
Accordingly, the veteran's claim, which was received on May 
7, 2001, does not establish a basis for an effective date 
earlier than April 25, 2001, for the 70 percent scheduler 
rating or the total rating based on unemployability.



ORDER

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling 
is denied.

Entitlement to an effective date prior to April 25, 2001 for 
the assignment of a 70 percent disability rating for PTSD is 
denied.

Entitlement to an effective date prior to April 25, 2001 for 
the grant of a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


